internal_revenue_service number release date index number ------------------------------ --------------------------------------------------------- -------------------------- ------------------------------------------------------- ------------------------------------ department of the treasury washington dc person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc fip b02 plr-135776-07 date november -------------------------- legend taxpayer -------------------------- ----------------------------------------------------------------------- date dear ------------------ this is in reply to a letter dated date requesting a ruling on behalf of taxpayer the requested ruling is that to the extent that taxpayer recognizes sec_988 gains on certain credit facilities and foreign notes described below those sec_988 gains will be treated as qualifying_income under sec_856 and of the internal_revenue_code facts taxpayer is a publicly traded domestic_corporation that elected to be taxed as a real_estate_investment_trust reit beginning with its tax_year ended date taxpayer is engaged in the commercial real_estate finance business with a principal focus on originating and investing in loans including loans secured either by mortgages on real_property unsecured debt securities or real_property assets that are leased to third party tenants its unsecured multi-currency revolving credit agreements the credit facilities taxpayer invests in loans denominated in non-u s currencies generally pounds sterling and euros as part of its overall portfolio taxpayer intends to continue to invest in non-u s dollar denominated loans as well as non-u s real_property assets collectively the foreign investments taxpayer desires to finance the acquisition of the foreign investments by borrowing on its existing multi-currency revolving credit taxpayer generally finances the acquisition of its assets through borrowings on plr-135776-07 facilities in the currencies that match the currencies of the foreign investments for example taxpayer would borrow amounts on the credit facilities in euros to acquire a foreign investment denominated in euros once the amounts outstanding on the credit facilities have grown to a sufficient size taxpayer will issue debt obligations denominated in the same foreign_currency the foreign notes and use the proceeds to pay down the credit facilities the foreign notes will generally have a fixed term and will pay interest at a fixed or customary floating rate such as libor neither principal nor interest on the foreign notes will be based on the revenues or profits of taxpayer or any other person taxpayer represents that its principal purpose in incurring non-u s dollar denominated debt is to finance the acquisition and ownership of its foreign investments on a cost- effective basis and not to speculate in foreign_currencies taxpayer represents that the credit facilities and the foreign notes will be used for the valid business_purpose of financing in a cost-effective manner the acquisition of primarily reit-qualifying assets additionally taxpayer represents that it does not intend the credit facilities or the foreign notes to be a means of speculating in foreign_currency law and analysis to qualify as a reit an entity must derive at least percent of its gross_income from sources listed in sec_856 and at least percent of its gross_income from sources listed in sec_856 among the sources of gross_income that satisfy the percent income test in sec_856 is interest on obligations secured_by mortgages on real_property or on interests_in_real_property a reit may satisfy the percent income test under sec_856 with income derived from interest gains from foreign_currency are not among the enumerated sources listed in either sec_856 or c sec_985 provides in general that all determinations for federal_income_tax purposes shall be made in a taxpayer’s functional_currency sec_988 defines a sec_988 transaction as any transaction described in sec_988 if the amount which the taxpayer is entitled to receive or is required to pay by reason of such transaction is denominated in terms of a nonfunctional_currency or is determined by reference to the value of or more nonfunctional currencies under sec_988 a sec_988 transaction includes the acquisition of a debt_instrument or becoming the obligor under a debt_instrument sec_988 provides that the term foreign_currency_gain means any gain from a sec_988 transaction to the extent that such gain does not exceed gain plr-135776-07 realized by reason of changes in exchange rates on or after the booking_date and before the payment_date in the present case taxpayer will acquire the foreign investments by borrowing amounts denominated in foreign_currencies under the credit facilities and foreign notes when taxpayer makes a payment of either principal or interest on the debt obligations sec_988 gains can arise when the u s dollar taxpayer’s functional_currency appreciates relative to the foreign_currency the sec_988 gain is thus attributable to fluctuation of the exchange rates of currency used to make payments on the debt obligations incurred to acquire qualifying_assets in revrul_2007_33 2007_21_irb_1281 a reit recognized income from rents unlike the facts presented in revrul_2007_33 the facts and representations in denominated in euros the reit also recognized interest_income on euro denominated mortgage loans and sec_988 foreign_currency_gain when the value of the euro changed in value against the dollar the revenue_ruling holds that if sec_988 gain is recognized with respect to income recognized by a reit the gain is treated as qualifying_income under sec_856 or to the extent that the underlying income so qualifies this case indicate that the sec_988 gain is attributable to a liability and expense of taxpayer’s that arose in connection with the acquisition of qualifying reit assets similar to revrul_2007_33 however there is a close nexus to taxpayer’s business of investing in loans and real_property assets which produce income that qualifies under sec_856 or the sec_988 gain recognized in connection with the production of otherwise qualifying_income is treated as being qualified income to the extent that the underlying income so qualifies credit facilities and foreign notes used to acquire assets from which income is derived that qualifies under sec_856 or there is a sufficient nexus to treat the sec_988 income as income that qualifies under sec_856 or except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences relating to the facts herein under any other provision of the code specifically we do not rule whether taxpayer otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code we conclude that to the extent taxpayer recognizes sec_988 income on the plr-135776-07 this ruling is directed only to the taxpayer requesting it taxpayer should attach a copy of this ruling to each tax_return to which it applies sec_6110 of the code provides that this ruling may not be used or cited as precedent sincerely william e coppersmith william e coppersmith chief branch office of associate chief_counsel financial institutions products
